11/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0425


                                          DA 21-0425                       PLED
                                                                            NOv 0 2 2021
 JAY DONALD WITKOWSKI,                                                   Bovv ,    ,...ensevood
                                                                       Clerk ot Supreme Court
                                                                          State of Montana
              Petitioner and Appellant,

       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Self-represented Appellant Jay Donald Witkowski has filed a Motion for
Reconsideration of Appointment of Counsel. In a September 2, 2021 Order, this Court
denied his motion for appointment of counsel because he represented himself in the Valley
County District Court when he filed his petition for postconviction relief and because he is
not due representation of counsel, pursuant to Montana statutes. See § 46-8-104(1), MCA
(there is 'no right to representation of counsel in a postconviction proceeding.). We deem
his instant motion a petition for rehearing under M. R. App. P. 20(1).
       Witkowski states that he is incarcerated and is without access to a law library. He
further states that he has learning disabilities. Witkowski concludes that this Court is
setting him up for failure.
       This Court adheres to Montana statutes. As stated before, there is no right to
representation of counsel after an offender has been convicted and sentenced and he or she
seeks postconviction relief on their own behalf in the District Court. Here, in 2018,
Witkowksi pleaded guilty to aggravated kidnapping, and in February 2018, the District
Court sentenced him to a forty-year prison term to run consecutively to his other sentence.'
Witkowksi did not file a timely appeal. When he petitioned this Court for an out-of-time
appeal in late 2020, we denied it, and Witkowski filed a petition for postconviction relief
in the District Court in February 2021.


  Witkowksi appeals his other conviction and sentence after we granted his out-of-time appeal
and motion for appointment of counsel. State v. Witkowski, No. DA 18-0621.
       M. R. App. P. 20(1)(d) states that this Court will grant petitions for rehearing
concerning a motion for relief when the petitioner demonstrates extraordinary
circurnstances. Witkowski has not shown extraordinary circumstances. While he may
think he has a right to counsel, there is no such right for his postconviction matter on appeal.
Accordingly,
       IT IS ORDERED that Witkowski's Motion for Reconsideration of Appointment of
Counsel, deemed a Petition for Rehearing, is DENIED.
       The Clerk shall provide a copy of this Order to counsel of record and to Jay Donald
Witkowski personally.
       DATED this          day of November, 2021.


                                                   For the Court,




                                                                  Chief Justic




                                               2